Case 3:18-cv-00966-SMY Document 167-3 Filed 12/09/19 Page 1 of 7 Page ID #2849




                        EXHIBIT 3
              Supplemental Expert Report of Jose Zagal
Case 3:18-cv-00966-SMY Document 167-3 Filed 12/09/19 Page 2 of 7 Page ID #2850




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


   CATHERINE ALEXANDER,                 )
                                        )
                                        )
                    Plaintiff,          )
                                        )      Case No: 3:18-cv-0966-MJR-DGW
  v.                                    )
                                        )
  TAKE-TWO INTERACTIVE SOFTWARE, INC.; )
  2K GAMES, INC.; 2K SPORTS INC.;       )
  WORLD WRESTLING ENTERTAINMENT,        )
  INC.; VISUAL CONCEPTS ENTERTAINMENT; )
  YUKE'S CO., LTD.; and YUKE'S LA INC., )
                                        )
                    Defendants.         )
                                        )


               SUPPLEMENTAL EXPERT REPORT OF JOSE ZAGAL
                    ON BEHALF OF CATHERINE ALEXANDER
Case 3:18-cv-00966-SMY Document 167-3 Filed 12/09/19 Page 3 of 7 Page ID #2851




  I.      BACKGROUND AND QUALIFICATIONS


          I am a game designer and scholar. I am also an Associate Professor with the University of
  Utah's nationally ranked Entertainment Arts & Engineering program where, among other things,
  I teach courses on videogame development, design and analysis. For further details on my
  background and qualifications, please refer to the Opening Expert Report I submitted on behalf of
  Plaintiff Catherine Alexander on November 15, 2018.           I provide this Supplemental Report to
  expand upon my previous opinions in light of new documents that have been provided to me by
  counsel including those listed at Appendix A.

  II.     DEFENDANTS COPIED AND REPRODUCED TATTOOS FOR THE WWE
          VIDEO GAMES


          I understand that Take-Two Interactive Software, Inc., 2K Games, Inc., and 2K Sports,
  Inc., branded and licensed content for the WWE 2K Games and Visual Concepts Entertainment
  developed and licensed content for the WWE 2K Video Games. Take-Two, 2K Games, 2K Sports,
  and Visual Concepts (collectively "Take-Two") produced documents that are consistent with a
  successful effort to copy Randy Orton's tattoos for use in the WWE 2K Games.

            In my experience there are a three broad techniques commonly used in the industry to
  copy someone's physical appearance (including tattoos) in order to have them appear in a
  videogame. One option is for an artist to recreate these from scratch. In the same way that a painter
  may paint someone's portrait using canvas, brushes, paint, and perhaps a reference or a live model,
  a 3D artist can paint a 3D model in the computer such that it looks like the person. This method
  can be time consuming and, depending on the skills of the individual artist, may not produce an
  in-game representation with a high degree of verisimilitude to the original subject. Another option
  is to use a few high resolution photographs of the subject and manipulate these directly (scaling/re­
  sizing, masking, cropping, rotating, etc.) in the computer using specialized software to create a
  texture that can then be wrapped on a 3D model. This technique is well-known and there are even
  demonstrations of it available online (e.g. "Creating Face Texture Using real images in Photoshop
  Part 1" by dreamyartworld, https://www.youtube.com/watch?v=QIJOIWzSJ-U). A third method is
  for the original model to pose at a specially instrumented studio that is equipped with a variety of
  cameras. These cameras, positioned around the subject, quickly take pictures from a variety of
  angles. The pictures are then aligned and assembled using specialized software (with some systems
  this process is automated). This process is often also called a 3D scan. Again, there are examples
  of this process publicly available online (e.g. "3D Scan and Retopology for Production" by The
  Gnomon Workshop, https://youtu.be/OktOcTRApsg?t=34). While the specific systems, their
  configuration, and tools used may vary from year to year, and from studio to studio, the general
  techniques used to copy a subject's appearance, including tattoos, remains largely the same.


         These last two methods (use photos and 3D scan) can be used to create textures for in-game
  use with a high degree of verisimilitude to the original subject. For both of these methods, it is also
  common that an artist would perform additional work to prepare the images for use in a game.
  This additional work often includes touching up the images (e.g. clean up distortions, blemishes)
  and optimizing/compressing them such that they make more efficient use of computer resources
  (e.g. use less memory, align to certain dimensions and or file sizes, etc.). It is also at this stage that



                                                      1
Case 3:18-cv-00966-SMY Document 167-3 Filed 12/09/19 Page 4 of 7 Page ID #2852




  certain features present in the original actor could be changed or removed - for example, moles,
  pimples, wrinkles, tattoos and more could be (and often are) digitally removed or new features
  could be added (e.g. scars, fantastical features).

         It appears that the method that Take-Two used to copy the tattoos into the WWE Video
  Games was of the second or third kind I described earlier. This is because it appears that Take­
  Two obtained multiple high-quality photographs of Randy Orton's tattoos taken from different
  angles. See, e.g., TAKE-TWO_0000909-929. Then, it appears Take-Two used specialized
  software to create textures from their high-quality photographs (See, e.g., TAKE-TW0_0000956-
  957 and TAKE-TW0_0000798-822). These textures appear to have been cleaned up and post­
  processed to be game-ready, which may have included cleaning up artifacts, normalizing color
  values with other textures in the game, and optimizing and compressing to use less memory. Such
  final textures appear to have been utilized in the WWE 2K Games after being stitched together to
  generate a skin usable by the digital 3D game model of Randy Orton (or other characters).


         Accordingly, it appears to me, from at least the documents provided by Take-Two, that
  Take-Two followed one of the methods I outlined above for copying Randy Orton's tattoos and
  reproducing them into a usable game-ready character in the WWE Video Games. This is copying,
  and successful copying at that. Take-Two, consistent with Take-Two's desire for verisimilitude
  and realism, copied and reproduced the tattoo works from Randy Orton directly into the WWE
  Video Games. Consider that Take-Two announced in a press release that its WWE Video Games'
  attempt to achieve verisimilitude are ongoing with each new release. Specifically, the WWE 2K18
  video game apparently contained a "brand new graphics engine that delivers .. . more realistic skin"
  for the video game characters (see TAKE-TW0_0000082-87).


         I also understand that the WWE Video Game franchise has been successful. Total units
  sold of the WWE 2K16, 2K17 and 2K18 games was about 10,143,602, which generated gross
  sales revenues of about $418,692,526.00 (see TAKE-TW0_0001332). In my opinion, a portion
  of the success, sales, and profits, of the WWE Video Games is attributable to the copying and
  reproduction of Randy Orton's tattoos.


  III.    CONCLUSION


         As I discussed in my Opening Report, a realistic portrayal of Randy Orton is important to
  the success and sales of WWE Video Games. WWE video game developers attempt to achieve
  verisimilitude with the Randy Orton video game character, in part, by copying and reproducing
  his tattoos. It is my understanding that tattoos are entitled to copyright protection. Take-Two
  copied tattoos from Randy Orton's body and reproduced them into the WWE Video Games. A
  portion of the success, sales, and profits, of the WWE Video Games are therefore attributable to
  these copyrighted tattoos.




                                                       2
Case 3:18-cv-00966-SMY Document 167-3 Filed 12/09/19 Page 5 of 7 Page ID #2853




                          of perjury under the laws of the United States that the foregoing is




                                                               Date




                                           3
Case 3:18-cv-00966-SMY Document 167-3 Filed 12/09/19 Page 6 of 7 Page ID #2854




        SUPPLEMENTAL EXPERT REPORT OF JOSE ZAGAL ON BEHALF OF
                           CATHERINE ALEXANDER

                                  EXHIBIT A

                        Documents Relied on by Jose Zagal

         Beg Bates           End Bates
   TAKE-TWO 0000082
   TAKE-TWO 0000165
   TAKE-TW0 0000169
   TAKE-TWO 0000183
   TAKE-TWO 0000560     TAKE-TWO 0000609
   TAKE-TWO 0000610     TAKE-TWO 0000618
   TAKE-TWO 0000619     TAKE-TWO 0000620
   TAKE-TWO 0000621     TAKE-TWO 0000630
   TAKE-TWO 0000631     TAKE-TWO 0000633
   TAKE-TWO 0000634     TAKE-TWO 0000635
   TAKE-TWO 0000636     TAKE-TWO 0000668
   TAKE-TWO 0000669     TAKE-TWO 0000678
   TAKE-TWO 0000679     TAKE-TWO 0000680
   TAKE-TWO 0000681     TAKE-TWO 0000699
   TAKE-TWO 0000700     TAKE-TWO 0000705
   TAKE-TWO 0000706     TAKE-TWO 0000734
   TAKE-TWO 0000735     TAKE-TWO 0000736
   TAKE-TWO 0000737     TAKE-TWO 0000761
   TAKE-TWO 0000762     TAKE-TWO 0000782
   TAKE-TWO 0000783     TAKE-TWO 0000784
   TAKE-TWO 0000798
   TAKE-TWO 0000801
   TAKE-TWO 0000802
   TAKE-TW 0 0000803
   TAKE-TWO 0000812
   TAKE-TWO 0000813
   TAKE-TWO 0000814
   TAKE-TWO 0000822
   TAKE-TWO 0000823
   TAKE-TWO 0000909
   TAKE-TWO 0000910
   TAKE-TWO 0000911
   TAKE-TWO 0000912
   TAKE-TWO 0000913

                                         1
Case 3:18-cv-00966-SMY Document 167-3 Filed 12/09/19 Page 7 of 7 Page ID #2855




         Be2 Bates           End Bates
   TAKE-TWO 0000914
   TAKE-TWO 0000915
   TAKE-TW0 0000916
   TAKE-TWO 0000917
   TAKE-TWO 0000918
   TAKE-TW 0 0000919
   TAKE-TWO 0000920
   TAKE-TWO 0000921
   TAKE-TWO 0000922
   TAKE-TWO 0000923
   TAKE-TWO 0000924
   TAKE-TWO 0000925
   TAKE-TWO 0000926
   TAKE-TWO 0000927
   TAKE-TWO 0000928
   TAKE-TWO 0000929
   TAKE-TWO 0000930
   TAKE-TWO 0000931
   TAKE-TWO 0000932
   TAKE-TWO 0000933
   TAKE-TWO 0000934
   TAKE-TWO 0000935
   TAKE-TWO 0000936
   TAKE-TWO 0000937
   TAKE-TWO 0000956
   TAKE-TWO 0000957
   TAKE-TWO 0000965
   TAKE-TWO 0000966
   TAKE-TWO 0000967
   TAKE-TWO 0000968
   TAKE-TWO 0000969
   TAKE-TWO 0000970
   TAKE-TWO 0000971
   TAKE-TWO 0000973
   TAKE-TWO 0000976
   TAKE-TWO 0000977
   TAKE-TWO 0001332




                                         2
